      Case: 4:19-cv-00419 Doc. #: 1 Filed: 03/07/19 Page: 1 of 3 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
               v.                                    )       Case No.
                                                     )
COLEMAN FLORISTS, INC.,                                  )
KENNETH P. COLEMAN,                                  )
                                                     )
                       Defendants.                   )

                                          COMPLAINT

       COMES NOW Plaintiff, the United States of America, by and through its undersigned

counsel, Jeffrey B. Jensen, United States Attorney for the Eastern District of Missouri, and Joshua

M. Jones, Assistant United States Attorney for said District, and for its cause of action, states as

follows:

                                             PARTIES

       1.      Plaintiff is the United States of America (the “United States”), acting on behalf of

the United States Small Business Administration (the “SBA”)

       2.      Defendant Coleman Florists, Inc., is Missouri for profit corporation (Charter No.

00225313) with its principal place of business located at 221 North Olive, Pacific, Missouri 63069.

       3.      Defendant Kenneth P. Coleman is a domicile of Missouri with his last known

address in Pacific, Missouri. Defendant Kenneth P. Coleman is the President and Secretary of

Defendant Coleman Florists, Inc.




                                                 1
      Case: 4:19-cv-00419 Doc. #: 1 Filed: 03/07/19 Page: 2 of 3 PageID #: 2



                                   JURISDICTION AND VENUE

       4.      This is a civil action brought by the United States seeking to collect a debt pursuant

to the Federal Debt Collection Improvement Act of 1996, 31 U.S.C. § 3701, et seq.

       5.      This Court has jurisdiction pursuant to 28 U.S.C. § 1345.

       6.      Venue is proper in the Eastern District of Missouri pursuant to 28 U.S.C. § 1391.

       7.      Divisional venue is proper in the Eastern Division pursuant to L.R. 3-2.07(A)(1).

                                    FACTUAL ALLEGATIONS

       8.      Defendants Coleman Florists Inc. and Kenneth P. Coleman are indebted to the

United States in the amount $72,336.86, which includes a current principal amount of $67,424.15,

interest of $4,912.71 and costs and administrative fees of $768.08. See 31 U.S.C. §§ 3717(e), 3711

(g)(6), and 28 U.S.C. §527. This debt arose in connection with the Defendants’ March 2016 default

on a $140,000.00 SBA loan. Attached hereto as Exhibit “1” and “Exhibit “2” are the March 22,

2016, Note and Loan Authorization Agreement signed by Defendant Kenneth P. Coleman as

President and Secretary of Defendant Coleman Florists Inc.

       9.      Defendant Kenneth P. Coleman signed the Note and Loan Authorization

Agreement individually as a borrower, and therefore obligated himself on the indebtedness. See

Exhibit “1” and “2.”

       10.     Defendants Coleman Florists Inc. and Kenneth P. Coleman made regular monthly

payments according to the terms of the Note from March 28, 2016, to February 21, 2017, but

defaulted on the loan as of August 2017. Defendants then made only nominal payments between

from March 2018 through November 2018.




                                                 2
      Case: 4:19-cv-00419 Doc. #: 1 Filed: 03/07/19 Page: 3 of 3 PageID #: 3



       11.     Attached hereto as Exhibit “3” is a Certificate of Indebtedness prepared by the

United States Department of the Treasury, Financial Management Service, acting on behalf of

SBA, establishing the basis for Defendants’ liability of a total debt of $72,336.86.

       12.     Defendants Coleman Florists Inc. and Kenneth P. Coleman have failed to repay the

aforesaid sum although demand has been duly made.

       WHEREFORE, the United States prays this Court enter judgment in its favor against

Defendants Coleman Florists, Inc., and Kenneth Coleman in the sum of $67,424.15 plus all

accumulated interest, administrative costs and charges, any applicable penalties, and for such other

and further relief as the Court may deem proper.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney


                                                     /s/ Joshua M. Jones
                                                     JOSHUA M. JONES #61988 MO
                                                     Assistant United States Attorney
                                                     Thomas F. Eagleton U.S. Courthouse
                                                     111 South Tenth Street, 20th Floor
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2310
                                                     (314) 539-2287 fax
                                                     joshua.m.jones@usdoj.gov




                                                 3
Case: 4:19-cv-00419 Doc. #: 1-1 Filed: 03/07/19 Page: 1 of 3 PageID #: 4
Case: 4:19-cv-00419 Doc. #: 1-1 Filed: 03/07/19 Page: 2 of 3 PageID #: 5
Case: 4:19-cv-00419 Doc. #: 1-1 Filed: 03/07/19 Page: 3 of 3 PageID #: 6
Case: 4:19-cv-00419 Doc. #: 1-2 Filed: 03/07/19 Page: 1 of 10 PageID #: 7
Case: 4:19-cv-00419 Doc. #: 1-2 Filed: 03/07/19 Page: 2 of 10 PageID #: 8
Case: 4:19-cv-00419 Doc. #: 1-2 Filed: 03/07/19 Page: 3 of 10 PageID #: 9
Case: 4:19-cv-00419 Doc. #: 1-2 Filed: 03/07/19 Page: 4 of 10 PageID #: 10
Case: 4:19-cv-00419 Doc. #: 1-2 Filed: 03/07/19 Page: 5 of 10 PageID #: 11
Case: 4:19-cv-00419 Doc. #: 1-2 Filed: 03/07/19 Page: 6 of 10 PageID #: 12
Case: 4:19-cv-00419 Doc. #: 1-2 Filed: 03/07/19 Page: 7 of 10 PageID #: 13
Case: 4:19-cv-00419 Doc. #: 1-2 Filed: 03/07/19 Page: 8 of 10 PageID #: 14
Case: 4:19-cv-00419 Doc. #: 1-2 Filed: 03/07/19 Page: 9 of 10 PageID #: 15
Case: 4:19-cv-00419 Doc. #: 1-2 Filed: 03/07/19 Page: 10 of 10 PageID #: 16
Case: 4:19-cv-00419 Doc. #: 1-3 Filed: 03/07/19 Page: 1 of 2 PageID #: 17
Case: 4:19-cv-00419 Doc. #: 1-3 Filed: 03/07/19 Page: 2 of 2 PageID #: 18
Case: 4:19-cv-00419 Doc. #: 1-4 Filed: 03/07/19 Page: 1 of 1 PageID #: 19
Case: 4:19-cv-00419 Doc. #: 1-5 Filed: 03/07/19 Page: 1 of 1 PageID #: 20
Case: 4:19-cv-00419 Doc. #: 1-6 Filed: 03/07/19 Page: 1 of 2 PageID #: 21
Case: 4:19-cv-00419 Doc. #: 1-6 Filed: 03/07/19 Page: 2 of 2 PageID #: 22
